 
 
I 
111th CONGRESS
1st Session
H. R. 894 
IN THE HOUSE OF REPRESENTATIVES 
 
February 4, 2009 
Mr. Ortiz (for himself and Mr. Brady of Texas) introduced the following bill; which was referred to the Committee on Armed Services
 
A BILL 
To ensure the safety of expeditionary facilities, infrastructure, and equipment supporting United States military operations overseas. 
 
 
1.Short titleThis Act may be cited as the Ensuring Safe Facilities and Equipment for American Troops Overseas Act. 
2.Certification of safety of expeditionary facilities, infrastructure, and equipment supporting United States military operations overseas 
(a)Certification requiredIn order to ensure the safe utilization by the Armed Forces of expeditionary facilities, infrastructure, and equipment supporting United States military operations overseas, the Secretary of Defense shall certify to the congressional defense committees, by not later than 60 days after the date of the enactment of this Act, that each of the following actions have been accomplished: 
(1)That generally accepted industry standards for the safety of personnel are incorporated into military regulations establishing requirements for facilities, infrastructure, and equipment, including standards with respect to fire protection and structural integrity, and standards with respect to electrical systems, water treatment, and telecommunication networks. 
(2)That each contract or task or delivery order carried out for the construction, installation, repair, maintenance, or operation of expeditionary facilities for the Armed Forces overseas incorporates generally accepted industry standards for the safety of personnel utilizing such facilities. 
(3)That the standards required under paragraphs (1) and (2) apply in all current and future United States military operations overseas. 
(b)Congressional defense committees definedIn this section, the term congressional defense committees has the meaning given that term in section 101(a)(16) of title 10, United States Code. 
 
